—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about June 28, 1993, which denied plaintiff’s motion for a default judgment against defendant Clarke, and granted defendant Clarke’s cross motion to compel plaintiff to accept his answer, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in excusing defendant Clarke’s default in answering, based on his attorney’s representation that he may have been incarcerated for much of the period of his default and the police report indicating that he was trying to avoid a double-parked car at the time of the accident. Concur—Rosenberger, J. P., Kupferman, Asch and Tom, JJ.